Opinion by
Henderson, J.,
The appellant is a corporation organized to promote the education of Indian and negro children and to train teachers for that service. Its real estate in Bucks county consists of 124 acres with a convent, dormitory and other buildings adapted to the purposes of the organization. The land which is the subject of the assessment complained of is known as the Strickler farm, containing twenty-two acres, and was acquired several years *642after the organization of the institution. This farm is devoted to agricultural purposes: about ten acres to pasturage and the balance to tillage. The farmhouse is occupied by a gardener and farmhand, the latter of whom pays $4.00 a month for rent. The barn is used for the stabling of cattle and presumably for other purposes usual in such cases. The institution does not give any training to boys except in school work, and the farming operations are carried on by other persons than inmates. The Act of May 14, 1874, P. L. 158, passed pursuant to the provisions of sec. 1, art. IX, of the constitution, exempts from taxation all institutions endowed and maintained by public or private charity “with the grounds thereto annexed and necessary for the occupancy and enjoyment of the same.” It is incumbent on the appellant to show that the land in question is necessary for the occupancy and enjoyment of the institution. This requirement is not met by proving that it is useful or convenient or profitable, for in that way land wholly disconnected with the immediate objects of the charity might be held and managed free from liability for the payment of tax. The use to which this land is put is the production of food for the teachers and pupils in the convent and school, from which there is a small annua-1 surplus of some kinds. The charity had existed for years before the land was purchased, and if the farm were sold its object could still be prosecuted without impairment of its efficiency. It would be necessary to procure the supplies obtained from the farm from some other source, but the school, the convent, the lawn, the orchard and all the appurtenances now or heretofore used for school purposes would remain. That the product of the farm operations is devoted to charity does not affect the result. It is a business enterprise carried on in aid of the institution and profitable to it. If the soil were peculiarly adapted to the growth of tobacco and appropriated to the cultivation of that crop and the proceeds thereof were applied to the purchase of food it could hardly be contended that such enterprise was necessary to the use and enjoyment of the school, and the legal distinction is not clear between the consumption of the crops directly and a similar use of provisions purchased with money derived from a sale of such crops. It is *643urged that milk and vegetables and other produce are essential to the subsistence of those connected with the school and that this brings the case within the exemption of the statute. This reasoning, however, would justify the prosecution of agricultural enterprises equal to the demands of the institution, and if these may be supplied land may in like manner be held for the maintenance of flocks for the production of wool to be converted into clothing for the children and herds of cattle to be converted into beef, and thus large bodies of land not used in any proper sense directly in connection with the objects of such an institution would be withdrawn from the operation of the tax laws. The constitution and statute do not admit of such liberal interpretation. Generally speaking, all land is subject to taxation, and an exception must be clearly established. Thiel College v. County of Mercer, 101 Pa. 530, we think, rules this case. It is true it was held that the college was not a public charity, but Mr. Justice Gordon also discusses the case on the assumption that it is a public charity and proceeds to say that land to be used as a farm in connection therewith is not a necessary use within the meaning of the statute. This case was reaflirmed in Northampton County v. Lafayette College, 128 Pa. 132, the court calling attention to the fact that the assessment in the former case was on “farm land, one horse and two cows.” It is well decided that a parsonage located on the grounds of a church and used by the minister of the congregation is not necessary for the occupancy and enjoyment of the church, and the language of the act with reference to churches and their grounds is identical with that used with reference to institutions of benevolence or charity. It is said, however, that this case falls within the principle announced in Penna. Hospital v. Delaware County, 169 Pa. 305. We observe a marked difference, however. In that case part of the land was worked for profit to reduce expenses, but it appeared in the evidence that it was bought as part of the hospital plant to be used as an open-air sanitarium and roaming ground for insane and convalescent patients. It was shown also that the farms in actual operation with the live stock and crops thereon were part of the attraction and usefulness of the premises for curative purposes, and the *644decision was placed on the ground that these premises were an integral part of the hospital scheme. It was accordingly held that the farming operations were incidental merely to the object for which the land was acquired and used. That the appellant is engaged in a benevolent and praiseworthy work is apparent from the evidence presented and is admitted by the appellee, but its authority to hold land free from taxation under the exemption of the statute has a limit which we think is exceeded when it carries on a farming enterprise in aid of its charity. It still has more than 100 acres not subjected to tax ana we do not find anything in the record which would warrant the conclusion that that is inadequate as grounds for the accommodation, recreation and comfort of those connected with the institution in the prosecution of its work.
The decree is affirmed.
Rice, P. J., and Beaver and Head, JJ., dissented.